                         Case: 4:20-cv-01174 Doc. #: 1 Filed: 08/28/20 Page: 1 of 6 PageID #: 1

                   !RECEtVED
                                                 UNITED STATES DISTRICT COURT FOR
                    AUG 2 8 2020                 THE EASTERN DISTRICT OF MISSOURI
                U.S. Dietrict Court                                DIVISION
               Eastern District of MO
                                                                     )
                                                                     )          Complaint for a Civil Case
                                                                     )
                                                                     )
                                                                     )
                    (Write the full name "aj each plaintiff          ~           Case No.
                    who is filing this complaint. If the                         (to be assigned by Clerk of
                    names of all the plaintiffs cannot fit in         ~          District Court)
                    the space above, please write "see
                    attached" in the space and attach an             )
                    additional page with the full list of            ~            Plaintiff requests trial by jury:

;rofJ.,~rsL~~~c5am er                             MaY'ar )                         [0{es      1-· 1No
'1 oi R   Ke..+,    v.                  . -.-.                       )
                   c_ \ -\- y o\:"    s \.       Lo u:\ s $.         ~
                Y\af'y N0t~+ Bu~+o~                                  ~
             ~ 1 ~ ~\te(" o-¥+ i c I ct' Ca ?etc \t )
            ZDV'l.r:l!.NIT- .   .                  f)
                    (Write the full name of each defendant.          )
                    The caption must include the names of            )
                    all of the parties. Fed. R. Civ. P. lO(a).       )
                    Merely listing one party and writing "et         )
                    al." is insufficient. Attach additional          )
                    sheets if necessary.)


                                                         CIVIL COMPLAINT

                                                                 NOTICE:

                    Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
                    public access to electronic court files. Under this rule, papers filed with the court shoitld not
                    contain: an individual's full social security number or full birth l_ate~ the full name of a person
                    known to be a minor, or a complete financial account number. A filing may include only: the last
                    four digits of a social security number, the year of an individual's birth, a minor's initials, and the
                    last four digits of a financial account number.

                    Except as noted in this form, plaintiff need not. send exhibits, affidavits, grievance or witness
                    statements, or any other materials to the Clerk's Office with this complaint.

                    In order for your complaint to be filed, it must be accompanied by the $400. 00 filing fee or an
                    application to proceed without prepaying fees or costs.
     Case: 4:20-cv-01174 Doc. #: 1 Filed: 08/28/20 Page: 2 of 6 PageID #: 2




I.      The Parties to This Complaint

       A.      Th.e Plaintiff(s)
       Provide the information below for each plaintiff named in the complaint. Attach
       additional pages if needed.

               Name
               Street Address
               City and County
               State and Zip Code     M \ s.solitr'\6 :S 0 Y ~
               Telephone Number      _3\LI) 710·- R787
                                                  /
               E-mail Address




        B.     The Defendant(s)

        Provide the information below for each defendant named in the complaint, whether the
        defendant is an individual, a government agency, an organization, or a corporation. For
        an individual defendant, include the person's job or title (if known). Attach additional
        pages if needed.



        Defendant No. 1

               Name
               Job or Title
                                      C.:»+. 7'       oJ   s+ ;Lo       1d \   S'

               Street Address         )   d_ 0 Q }v'\01 l"' k e   + 54         -r-   e   -e.;+
               City and County        5 ± , LO 'vl '\ 5
               State and Zip Code     /V1 \ .S .s (1 \A k"' 'i      {    3 I0 3
               Telephone Number
               E-mail Address
                                   M01 ry Hct r-+ ~w+11 n, B1;1d J:~                               ,
                (If more than one defendant is named in the complaint, attach an ~Jiti6~' .3 >ID""'
               page providing the same information for each additional defendant. If you are
               suing for violation of your civil rights, you must state whether you are suing
               each defendant in an official capacity, individual capacity, or both.)




                                                  2
      Case: 4:20-cv-01174 Doc. #: 1 Filed: 08/28/20 Page: 3 of 6 PageID #: 3




II.     Basis for Jurisdiction
        ·Federal courts are courts of limited jurisdiction (limited power). Generally, only three
         types of cases can be heard in federal court. Provide the information for this case.
         (Include all information that applies to your case)


        A.       Federal question
        List the specific federal statutes, federal treaties, and/or provisions of the United States
        Constitution that are at issue in this case.
          ?...~    1.A.s.t-. Sec .. 15~\
          ~~       U· 5. e.. Sec~ \ ~ b 1
             iu "s . cOY\ s-\- '1 t Lt'\- I 0 h         I


              y :;t 1A. S:, , t . 5 ec . I Ci 8-                  l
        B.      Suit against the Federal Government, a federal official, or federal agency
        List the federal officials or federal agencies involved, if any.




         C.      Diversity of Citizenship
        These are cases in which a citizen of one State sues a citizen of another State or nation,
        and the amount at stake is more than $75,000. In a diversity of citizenship case, no
        defendant may be a citizen of the same State as any plaintiff.


                 1.    The Plaintiff(s)      ~/A
                        The plaintiff, (name)   ~~~~~~~~~~~~~
                                                                                  , is a citizen of the
                        State of (name)


                        (If more than one plaintiff is named in the complaint, attach an additional
                        page providing the same information for each additional plaintiff.)




                                                    3
Case: 4:20-cv-01174 Doc. #: 1 Filed: 08/28/20 Page: 4 of 6 PageID #: 4


        2.     The Defendant(s)

        If the defendant is an individual


               The defendant, (name)    J10t y H0i r-+ t udb h
                                                1'                                 , is a citizen

               of the State of (name)   M \ SS Q JA {' j                         Or is a citizen




        If the defendant is a corporation

               The defendant, (name)        e·,Ay " }:" S-+.             Lo·\Ll s
                                                                                         I
                                                                                             /Vl 0
               is incorporated under the laws of the State of (name)

               ~~~~~~~~~~~~~~
                                                              , and has its principal place of

               business in the State of (name)       ~~~~~~~~~~~~~
                                                                                              Or

               is incorporated under the laws of the State Of (foreign nation)


               ~~~~~~~~~~~~~~~
                                                                , and has its principal place


               of business in (name)    ~~~~~~~~~~~~~~~~~




               (If more than one defendant is named in the complaint, attach an
               additional page providing the same information for each additional
               defendant.)

        3.     The Amount in Controversy

        The amount in controversy----the amount the plaintiff(s) claims the defendant(s)
        owes or the amount at stake----is more than $75,000, not counting interest and
        costs of court, because (explain):

        The          Ou·noun+ sued ~or jj'~So, 000 .. 0 0
         ..s eCt:<USl- ~\ Ot_,,...;\·, Jl                     \b.s.T         b\.\;£'ihe.s5
         ~ e.. t     h 01 Y1 d ~ J l             l1 ri   dt   ~ p.x u .o ·
                                                                       '--    l \./ Yl$ L--.S
         )05}'.                 ei::: :\>t,+i.\-',oY\e-'\s Ca\"'\? IV\ ;vv+
                                                fo...-\:)111Mq9e,.5 h~.-e,~n)
                                            4
               Case: 4:20-cv-01174 Doc. #: 1 Filed: 08/28/20 Page: 5 of 6 PageID #: 5


        III.     Statement of Claim
        Type, or neatly print, a short and plain statement of the FACTS that support your claim(s). For
        every defendant you have named in this complaint, you must state what he or she personally did
        to harm you. If more than one claim is asserted, number each claim and write a short and plain
        statement of each claim in a separate paragraph. Do not make legal arguments, or cite court
        cases or statutes. You may attach additional pages if necessary.

        Your statement of claim must include all of the following information:

                 1.       What happened to you?
                 2.       When did it happen?
                 3.       Where did it happen?
                 4.       What injuries did you suffer?
                 5.       What did each defendant personally do, or fail to do, to harm you?

                                                          +
  a V\ :S -u ," t- ot ~ o ) 8" ,Y )°' i n ~ J -F ll f p h ~ J 'h1 +kte:_ c_ ,. 1y
 Ot 5+. Lot(iJ 1-D Own e0 f erct-'1-e. \5O'O1-h e-Y-- s JV\cvr t< e-+ LL G ~                                        I


 }>) 0\ ~ Y1 4- ~ J.J a ff 1; e--d f-o r er h d r e- C- 'i t, ve- cL :
.i.) i>"'; Id Jnj J:ns£e-c..,+ i .-.j lf v..ss "-d)
~) t. 1e.-c., +\' e-ev l .x Yl sre-c..-+, 0 n Lra.s.s e d)
                      1

5) ,M e.. C h C\n i t- '1- l ..l: n >f e.- c.. +I o n lf' et .ss t!-- J)
Y)? 1UfYJb} n_g ...t n >ft-(, +,lon                  l rfil.55 C- cl )
S) Occ q p 0t n c y Per Y"1i1- l.P0i s.s e_d)
6) ~us; n e--s y 0re-rDt+1' OY"l L; t e1-1se.-
p ) 0\ iV"l { j :Pt Oft!-h~ k b '{,\> j n e S 5 a.,.., cL t w o w ~ e,, K.s Si+ .
LC>V\~5 e,i+Y: bio )di~                  pee-i-~ ~ cou.,...,e..-fo ~.e, .>+o'f'f1 +o Jd
                                              ·1h.>

r\ \ +
  ~ ~ i J ~ Yo ~xi+~ ~l"'Of-e--r+,Y, AS A f ~h d ~on~ ah 62---d_
tht, bun ~d1Y1j,. \_~ e,,{y booirdL;-d Uf +1.-l-- bu 1 ) d 'Yan d
\:orb 0\ d plei ·;h +,, j t-- -fro M e,V)._{t CI~, )'h~ s+tJ rt 'WtiJ
bu r a1DI r ; :7_t-d t/I -vvd- ? l 01 i n +~ j ./ ~s f- '-f ho \AJ Pl h d -" tJ J- dQ IJa 0'
     J        . o-P e__Y"lvt-vz,-1-orv. (_5 Ee: PJoi1n+1 f.!'J L()vYJf'J~,\1--.L)
        IV.      Rehef                                (                      "
                                                                            -r-0 {'-
                                                                                       c1 t?I M v1,_9
                                                                                                /). Ci ~)   I
                                                                                                            Y"\
                                                                                                                          •
                                                                                                                  I t"t!- lh   r
                 State briefly and precisely what damages or other relief you want from the Court. Do
                 not make legal arguments.    ? )Ot ;     h       ~;
                                                                 J. .P,. S --e, e,_, V\...--5 ·lf' t,, J ~ f.--~ / n f h.(_
                 () :t(p ~5 Di OO)'two                        hu" cl ce, cl Oin d ~i .J--+y
                  +Vi O\AJOJ, J d6 l l0t r ..J
                                 11                           +v r l DJ-I- a J- f r-o ft~ +y t>t hd_
                  d 0\ Y"h Otj t-5.
                                                              5
     Case: 4:20-cv-01174 Doc. #: 1 Filed: 08/28/20 Page: 6 of 6 PageID #: 6



         Do you claim the wrongs alleged in your complaint are c ntinuing to occur now?

                                           Yes   [_J   No   I~-
                Do you claim actu,al damages~
                                           .. r th
                                                thee;,sts
                                                    ac _al._leged in your complaint?
                                           Yes l}VNo        D
                           Do you claim punit~m/tary d. amages?

                                           Yes [,J/No       D
 If you indicated that you claim actual damages or punitive monetary damages, state the
 amounts claimed and the reasons you claim you are entitled to recover these damages.

 D..,-e, h Lt.,.,., d re-J, f:; J--i-7 +ho ~Ja,_, cl ~"" Tn ven-f o ry,
  C-05+ 0 .fa 0f e_n "!f t-1-e-- bu;,..., e SS I IA h d pryi: ho 1091'ttt1
                               I

 () n J e yv, o 1 ' o ,,., A l 5 1.1..f-f e a-in I\ a n J o °'- ,
                                                ..../     I     th,


V.     Certification and Closing

       Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
       knowledge, information, and belief that this complaint: (1) is not being presented for an
       improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
       cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
       extending, modifying, or reversing existing law; (3) the factual contentions have
       evidentiary support or, if specifically so identified, will likely have evidentiary support
       after a reasonable opportunity for further investigation or discovery; and (4) the
       complaint otherwise complies with the requirements of Rule 11.

       I agree to provide the Clerk's Office with any changes to my address where case-related
       papers may be served. I understand that my failure to keep a current address on file with
       the Clerk's Office may result in the dismissal of my case.




        I declare under penalty of perjury that the foregoing is true and correct.




                             Signed this   K           day of     ~ ;::-             , 20   ~0

                             Signature of Plaintiff(s),L                 ili~
                                                  6
